ORDER
PER CURIAM.
Defendant, Steve Washington, appeals from his conviction, after a jury trial, for unlawful possession of a controlled substance (phencyclidine). He was sentenced as a prior offender to imprisonment for seven years. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
We have reviewed the record on direct appeal. No jurisprudential purpose would be served by a written opinion. Defendant’s conviction is affirmed. Rule 30.-25(b).
We have also reviewed the record with regard to the trial court’s denial of defendant’s Rule 29.15 motion. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have *409no precedential value. The judgment is affirmed. Rule 84.16(b).